 1   LAW OFFICE OF ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings SBN 296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: lextorres@lawtorres.com
 5
     Attorney for:
 6   Jose Luis Torres Contreras
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 1:20-cr-00220-NONE-SKO
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE THE SENTENCING HEARING
13    Jose Luis Torres Contreras,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND JOSEPH BARTON, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JOSE LUIS TORRES CONTRERAS, by and through his

19   attorney of record, Alekxia Torres Stallings hereby requesting that the sentencing hearing

20   currently set for Friday, August 6, 2021, be continued to September 10, 2021.

21           Defense counsel is currently in Trial in the matter of People v. Perez, BM939598A and

22   needs additional time to brief and gather supporting documents. I have spoken to AUSA Joseph

23   Barton and he has no objection to continuing the matter. In addition, all counsel and USPO

24   Benjamine Roberts have agreed to continue the dates set forth in the Presentence Investigation

25   Referral/Schedule to the following dates:

26          Informal objections due to Probation and Opposing Counsel August 13, 2021

27          (FINAL) Report Filed with Court and Disclosed to Counsel August 20, 2021

28          Formal Objections Filed with Court and Served to Probation and Opposing Counsel August 27, 2021
                                                        1
 1          Reply, or Statement of Non-Opposition September 3, 2021

 2          Judgement and Sentencing Date September 10, 2021

 3

 4

 5
            IT IS SO STIPULATED.
 6                                                                Respectfully Submitted,
 7
     DATED: July 8, 2021                                          /s/ Alekxia Torres Stallings
 8                                                                ALEKXIA TORRES STALLINGS
                                                                  Attorney for Defendant
 9
                                                                  Jose Luis Torres Contreras
10

11
     DATED: July 8, 2021                                         /s/Joseph Barton
12                                                               JOSEPH BARTON
13                                                               Assistant U.S. Attorney

14

15

16

17                                               ORDER
18
            Pursuant to the parties’ stipulation, the sentencing currently set for Friday, August 6, 2021
19
     is hereby continued to Friday, September 10, 2021.
20
     IT IS SO ORDERED.
21

22
        Dated:    July 11, 2021
                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                       2
